Citation Nr: 0019191	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  98-13 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to May 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 1998 by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran did not submit a claim (formal or informal) 
in writing for service connection for metastatic lung cancer 
prior to his death.  

2.  The veteran did not have any claims pending at the time 
of his death.


CONCLUSION OF LAW

There is no legal entitlement to accrued benefits in the 
absence of a pending claim at the time of the veteran's 
death.  38 U.S.C.A. § 5121 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.1, 3.155, and 3.1000 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died on January [redacted], 1997 from hepatic 
failure due to metastatic small cell lung cancer.  When a 
veteran dies from service-connected disability, dependency 
and indemnity compensation (DIC) is paid to his or her surviving 
spouse.  38 U.S.C.A. § 1310, 1311 (West 1991 & Supp. 1999).  The 
standards and criteria for determining whether or not a 
disability from which a veteran has died is service-connected 
are the same standards and criteria employed for determining 
whether a disability is service connected generally, i.e., 
while the veteran is still alive.  38 U.S.C.A. § 1310 (West 
1991).  Issues involved in a claim for DIC are decided 
without regard to any prior disposition of those issues 
during the veteran's lifetime.  38 C.F.R. § 20.1106 (1999).  
By rating decision dated July 1997, the veteran's death was 
found service-connected (based on in-service exposure to 
Agent Orange) and the appellant was awarded DIC and 
eligibility for Dependents' Educational Assistance under 
Chapter 35 of 38 U.S.C.A.

The appellant presently contends that she is due accrued 
benefits because the veteran's fatal condition should have 
been service-connected before his death.  Unlike a claim for 
DIC, a claim for accrued benefits is derivative of a claim 
made by the veteran during his life.  Zevalkink v. Brown, 102 
F.3d 1236, 1242 (Fed. Cir. 1996) (noting that an accrued 
benefits claim is derivative of the veteran's claim).  Upon 
the death of a veteran, periodic monetary benefits to which 
he was entitled at death, based on existing ratings or 
decisions or based on evidence in the file at the date of 
death, that were due and unpaid for a period not to exceed 
two years prior to death may be paid to his spouse.  38 
U.S.C.A. § 5121 (West 1991 & Supp. 1999).  Accrued benefits, 
in contrast to "death benefits" such as DIC, death 
compensation, and death pension, "are sums owing to the 
veteran for prior periods, but unpaid at the time of death."  
Zevalkink, 102 F.3d at 1242 (holding that accrued benefits 
are amounts "due and unpaid" prior to the veteran's death 
and are not in the nature of death benefits of the type 
referred to in 38 U.S.C. § 5310).  See also, Jones v. West, 
136 F.3d 1296, 1300 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 90 (1998) ("a consequence of the derivative nature of 
the surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application.")

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death."  38 U.S.C.A. § 5121(c) (West 1991).  The appellant 
having claimed entitlement to accrued benefits, the first 
inquiry is whether the appellant filed a timely claim for 
accrued benefits within one year after the date of death.

In this case, the appellant submitted an application for DIC 
and accrued benefits on February 5, 1997, after the veteran's 
death on January [redacted], 1997.  The appellant did not 
specifically state that she was claiming accrued benefits on 
the application form. However, the law provides that a claim 
by a surviving spouse for DIC "shall also be considered to 
be a claim for . . . accrued benefits."  38 U.S.C.A. § 
5101(b)(1) (West 1991); see Isenhart v. Derwinski, 3 Vet. 
App. 177, 179 (1992).  The Board concludes, therefore, that 
she did submit a timely application for accrued benefits when 
she submitted her claim for DIC benefits in February 1997.

The Board must next examine whether the veteran had a claim 
pending at the time of his death in January 1997.  In June 
1995, the veteran filed a pension claim for non-service 
connected disabilities.  In a February 1996 rating decision, 
the RO granted the veteran pension entitlement and, by letter 
dated July 19, 1996, notified him of the award amount and of 
his procedural and appellate rights at his most recent 
address of record.  A review of the claims file reveals no 
notice of disagreement was subsequently filed with respect to 
the RO's award amount and the assigned effective date; the 
rating decision therefore became final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 20.200, 20.302 (1999).  The 
veteran submitted no other claims prior to his death.  We 
would note in passing that the June 1995 pension claim could 
not be a claim for service connection for lung carcinoma as 
that disorder was diagnosed until much later. 

In late October 1996, the veteran was diagnosed with a 
metastatic disease in his liver and in November 1996 was 
admitted to a VA hospital where he stayed until his death in 
January 1997.  The appellant contends that this hospital 
course prevented the veteran from filing a service-connection 
claim and, further, that the VA personnel did not inform her 
of a potential dioxin-related claim until a few days before 
his death.  In the latter instance it is argued that because 
the VAMC staff knew of the veteran's Vietnam experience (and 
presumptive Agent Orange exposure) and further knew that lung 
cancer was a disability for which service connection is 
presumed, they should have anticipated that the veteran would 
file a claim.  This scenario, the argument concludes, is 
tantamount to the veteran having filed an informal claim for 
service connection

Concerning the veteran's inability to pursue a service 
connection claim because of his disability, the laws and 
regulations governing the filing of claims do not provide for 
a remedy in such circumstances.  The Board is not 
unsympathetic to the situation; however, the laws and 
regulations prevent the Board from reaching a different 
result.  See 38 C.F.R. § 3.151 (1999).

With regard to the appellant's informal claim argument, under 
38 C.F.R. § 3.155(a), any communication or action indicating 
an intent to apply for one or more benefits under laws 
administered by VA may be considered an informal claim.  
While that regulation specifically requires that an informal 
claim must identify the benefit sought, it does not indicate 
whether such claim must be in writing.  The writing 
requirement was the issue in Rodriguez v. West, 189 F.3d 1351 
(Fed. Cir. 1999).  In Rodriguez, the United States Court of 
Appeals for the Federal Circuit, in holding that an informal 
claim must be in writing to be valid, relied on the following 
language in 38 C.F.R. § 3.1(p):  "Claim - Application means 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit."  (emphasis added).  The 
appellant in Rodriguez argued that the absence of the word 
written in 38 C.F.R. § 3.155(a) implies that non-written 
informal claims are valid under that regulation.  The Federal 
Circuit however refuted that argument in holding that the 
definition of claim in 38 C.F.R. § 3.1(p) specifically 
contemplates both formal and informal claims and, thus, 
informal claims under 38 C.F.R. § 3.155 must be in writing.  

There is no evidence in this case of a writing showing the 
veteran's intent to file a claim for service connection for 
lung cancer.  Absent such writing, the Board must find that 
no informal claim was proffered by the veteran and that the 
veteran did not have a claim pending at the time of his 
death.  Therefore, as the appellant's claim was not derived 
from a claim that the veteran had pending at the time of his 
death, it must be denied for an lack of legal merit.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).


ORDER

Entitlement to accrued benefits is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

